DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  there is a “s” in the claim that should be amended to --i--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 12, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
For Claim 1, figures 1A-1B of Deck ‘094 disclose a structural composite airfoil having a leading edge and a trailing edge, the structural composite airfoil comprising: a primary structural element extending from a leading edge region to a trailing edge region, wherein the leading edge region is adjacent the leading edge of the structural composite airfoil, wherein the primary structural element comprises: an upper skin panel (204); a lower skin panel (206); an internal volume defined between the upper and lower skin panel, ; and a front c-channel spar (210) comprising an upper flange (322) coupled to the upper skin panel wherein the front c-channel spar further comprises a lower flange coupled to the lower skin panel, wherein a first channel of the front c-channel spar faces the leading edge of the structural composite airfoil, wherein the upper flange forms a first angle with an elongated span of the front c-channel spar, wherein the lower flange forms a second angle with the elongated span, and wherein the first angle is acute; a secondary structural element defining the trailing edge of the structural composite airfoil; and a leading edge skin panel (202) defining the leading edge of the structural composite airfoil and positioned adjacent the leading edge region of the primary structural element, wherein a first end region of the leading edge skin panel is coupled to the upper flange of the c-channel spar, wherein a second end region of the leading edge skin panel is coupled to the lower flange of the front c-channel spar, and wherein the leading edge skin panel has a bullnose shape.
For Claim 2, figures 1A-1B of Deck ‘094 disclose that the leading edge skin panel (202) does not overlap the upper skin panel on the upper flange of the front c-channel spar, and wherein the leading edge skin panel does not overlap the lower skin panel on the lower flange of the front c-channel spar.
For Claim 3, figures 1A-1B and paragraphs [0024/0027] of Deck ‘094 discloses a first fastener coupling the leading edge skin panel to the upper flange of the front c-channel spar; a second fastener coupling the leading edge skin panel to the lower flange of the front c-channel spar; a third fastener coupling the upper skin panel to the upper flange of the front c-channel spar, wherein the third fastener is not blind, such that it is accessible when the primary structural element is assembled; and a fourth fastener coupling the lower skin panel to the lower flange of the front c-channel spar, wherein the fourth fastener is not blind, such that it is accessible when the primary structural element is assembled.
For Claim 4, figures 1A-1B of Deck ‘094 disclose that the leading edge skin panel (202) interfaces with the upper skin panel without any joggle, and wherein the leading edge skin panel interfaces with the lower skin panel without and joggle.
For Claim 7, figures 1A-1B of Deck ‘094 disclose that the lower skin panel (206) comprises a lower leading edge end and a lower trailing edge end, wherein the lower trailing edge end is opposite the lower leading edge end, wherein the lower leading edge end is coupled to the front c-channel spar.
For Claim 8, figures 1A-1B of Deck ‘094 disclose that the lower trailing edge end is coupled to an upper trialing edge end of the upper skin panel.
For Claim 12, figures 1A-1B of Deck ‘094 disclose that the upper skin panel (204) comprises an upper leading edge end and an upper trailing edge end, wherein the upper trailing edge end is opposite the upper leading edge end wherein the upper leading edge end is coupled to the front c-channel spar.
For Claim 15, figures 1A-1B and paragraph [0038] of Deck ‘094 disclose that the front c-channel spar is directly coupled to the upper and lower skin panel without splice straps.
For Claim 16, figures 1A-1B of Deck ‘094 disclose that the primary structural element further comprises: a middle c-channel spar (212) coupled to the upper and lower skin panel, wherein a second channel of the middle c-channel spar faces the leading edge of the structural composite airfoil, and wherein the middle c-channel spar is positioned aft of the front c-channel spar; and a rear c-channel  spar (214) coupled to the upper and lower skin panel, wherein a third channel of the rear c-channel spar faces the leading edge of the structural composite airfoil, and wherein the rear c-channel spar is positioned aft of the middle c-channel spar.
For Claim 17, figures 1A-1B and 8 of Deck ‘094 disclose an aircraft with the airfoil.
For Claim 19, figures 1A-1B of Deck ‘094 disclose a method of assembling a structural composite airfoil, the method comprising: coupling an upper skin panel (204) to a front c-channel spar (210), wherein the structural composite airfoil extends from a leading edge to a trialing edge, wherein a first channel of the front c-channel spar faces the leading edge of the structural composite airfoil, wherein the front c-channel spar comprises an upper flange (322), a lower flange, and an elongated span extending between the upper flange and the lower flange, wherein the coupling the upper skin panel to the front c-channel spar comprises coupling the upper skin panel to the upper flange of the font c-channel spar, and wherein the upper flange forms and acute angle with the elongated span; coupling a lower skin panel (206) to the front c-channel spar such that an internal volume is defined between the upper skin panel and the lower skin panel, wherein the upper skin panel, the lower skin panel , and the front c-channel spar together form at least a portion of a primary structural element of the structural composite airfoil; and coupling a leading edge skin panel (202) to the front c-channel spar, wherein the leading edge skin panel defines the leading edge of the structural composite airfoil, wherein the coupling the leading edge skin panel comprises coupling a first end region of the leading edge skin panel to the upper flange of the front c-channel spar, wherein the coupling the leading edge skin panel further comprises coupling a second end region of the leading edge skin panel to the lower flange of the front c-channel spar, wherein the leading edge skin panel has a bullnose shape.
For Claim 20, figures 1A-1B of Deck ‘094 disclose a structural composite airfoil having a leading edge and a trailing edge, the structural composite airfoil comprising: a primary structural element extending from a leading edge region to a trailing edge region, wherein the leading edge region defines the leading edge of the structural composite airfoil, wherein the primary structural element comprises: an upper skin panel (204); a lower skin panel (206); an internal volume defined between the upper and lower skin panel; a front c-channel spar (210) comprising an upper flange (322) coupled to the upper skin panel. Wherein the front c-channel spar further comprises a lower flange coupled to the lower skin panel. Wherein a first channel of the front c-channel spar faces the leading edge of the structural composite airfoil, wherein the upper flange forms a first angle with an elongated span of the front c-channel spar, wherein the lower flange forms a second angle with the elongated span, and wherein the first angle is acute; and a leasing edge skin panel (202) defining the leading edge of the structural composite airfoil and positioned within the leading edge region of the primary structural element, wherein a first end region of the leading edge skin panel is coupled to the upper flange of the front c-channel spar, wherein a second end region of the leading edge skin panel is coupled to the lower flange of the front c-channel spar, and wherein the leading edge skin panel has a bullnose shape; and a secondary structural element defining the trailing edge of the structural composite airfoil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 9-11, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deck (US PgPub #2018/0346094).
For Claims 5 and 18, while Deck discloses an airfoil, it is silent about it being a trailing edge flap.  However the Examiner takes Official Notice that it is well known that a trailing edge flap is airfoil shaped and that any airfoil design could be used to create a variety of control surfaces including trailing edge flaps.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to use the airfoil of Deck ‘094 as trailing edge flap in order to provide a desire air flow.
For Claims 6, 9-11 and 13, while Deck ‘094 discloses a trailing edge closeout cover with a first and second cover it is silent about using a recess or a integral wedge.  However, the Examiner takes Official Notice that it is well known in the art to have recessed section of a trailing edge as well as in integral wedge in a trailing edge.  As these are common trailing edge components so as to create a streamline trailing edge for better aerodynamics.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Deck ‘094 with a recessed trailing edge and a integral wedge in order to create and aerodynamically smooth trailing edge.
For Claim 14, while Deck ‘094 is silent about the second angle being acute, the Examiner takes Official Notice that it is well known in the art to have various airfoil cross section design as evident by all of the NACA airfoil designs and that someone of ordinary skill in the art would known that the structural design of Deck ‘094 could be used in a different airfoil shape that would have an acute second angle.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Deck ‘094 with an airfoil cross sectional design that creates a second angle that is acute in order to get the desired structural strength and airflow as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/9/2022